Citation Nr: 0109601	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

REMAND

The veteran served on active duty from January 1941 to 
October 1945. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted entitlement to service 
connection for PTSD, evaluated as 10 percent disabling. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The veteran disagreed with the original 10 percent disability 
rating assigned for his service-connected disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  On remand, the RO must comply with Fenderson in its 
phrasing and consideration of the issue on appeal.

Because this rating is on appeal from the initial grant of 
service connection, "staged ratings" may be applied.  Id.  
It appears that medical records exist for the time from the 
initial grant of service connection that have not been 
associated with the claims file.  Without those medical 
records, Board review is hampered.  While the VA examiner in 
March 2000 did note review of the veteran's VA medical 
records, those records are not in the claims folder.  VA has 
a duty to obtain medical records that it maintains.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)(2)).   See also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  There are private medical records that need to 
be associated with the veteran's claims file.  Specifically, 
the veteran testified at his personal hearing that he 
received treatment from Dr. Novelle and Dr. Sherelli for his 
PTSD condition, however, their records have not been obtained 
yet.  Therefore, the RO should make arrangements to obtain 
Dr. Novelle's and Dr. Sherelli's records on remand. 

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any 
psychiatric disorder or complaints from 1998 to the present.  
If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of 
the need for the following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from Dr. Novelle and Dr. Sherelli;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any psychiatric disorder from 
1998 to the present; 

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any PTSD disorder from 1998 to the 
present, including the Jackson, 
Mississippi VAMC, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If any 
additional development is required, 
undertake such development before 
readjudicating the claim.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  Since the appeal 
is from an initial rating assigned, the 
RO should consider whether staged ratings 
(Fenderson v. West, 12 Vet. App. 119 
(1999)) are warranted.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


